SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

612
KA 09-01801
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

LAMAR O. ADGER, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (WILLIAM PIXLEY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAMAR O. ADGER, DEFENDANT-APPELLANT PRO SE.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (JOSEPH D. WALDORF OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Frank P.
Geraci, Jr., J.), rendered June 17, 2009. The judgment convicted
defendant, upon his plea of guilty, of robbery in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of robbery in the first degree (Penal Law §
160.15 [3]). We agree with defendant that his waiver of the right to
appeal is invalid inasmuch as County Court’s “single reference to
[the] right to appeal is insufficient to establish that the court
‘engage[d] the defendant in an adequate colloquy to ensure that the
waiver of the right to appeal was a knowing and voluntary choice’ ”
(People v Brown, 296 AD2d 860, lv denied 98 NY2d 767; see People v
Springstead, 57 AD3d 1397, lv denied 12 NY3d 788; People v Newman, 21
AD3d 1343). Thus, defendant’s contention that the court erred in
refusing to suppress certain physical evidence on the ground that it
was illegally seized is not encompassed by the invalid waiver of the
right to appeal. That contention, however, is raised for the first
time on appeal and thus is not preserved for our review (see generally
People v Howard, 71 AD3d 1443, lv denied 15 NY3d 751; People v
Dumbleton, 67 AD3d 1451, lv denied 14 NY3d 770; People v Buckman, 66
AD3d 1400, 1401, lv denied 13 NY3d 937), and we decline to exercise
our power to review defendant’s contention as a matter of discretion
in the interest of justice (see CPL 470.15 [6] [a]). Even assuming,
arguendo, that defendant’s general challenge to the stop and
subsequent search was sufficient to preserve his present contention
that the seizure of certain physical evidence was unlawful, defendant
correctly concedes that he abandoned that contention before the
                                 -2-                              612
                                                            KA 09-01801

suppression court (see generally People v Anderson, 52 AD3d 1320,
1321, lv denied 11 NY3d 733; People v Smith, 13 AD3d 1121, 1122, lv
denied 4 NY3d 803).

     We reject the contention of defendant in his pro se supplemental
brief that the court failed to make an appropriate inquiry into his
complaints concerning defense counsel and in response to his request
for substitution of counsel. Defendant “did not establish a serious
complaint concerning defense counsel’s representation and thus did not
suggest a serious possibility of good cause for substitution [of
counsel]” (People v Randle [appeal No. 2], 21 AD3d 1341, 1341, lv
denied 6 NY3d 757 [internal quotation marks omitted]; see People v
Velasquez, 66 AD3d 1460, lv denied 13 NY3d 938, 942; People v Moore,
41 AD3d 1149, 1150-1151, lv denied 9 NY3d 879, 992). In any event, we
conclude that the court made the requisite “ ‘minimal inquiry’ ” into
defendant’s reasons for requesting new counsel (People v Porto, 16
NY3d 93, 100; see People v Russell, 55 AD3d 1314, 1315, lv denied 11
NY3d 930; People v Washington, 38 AD3d 1339, 1340, lv denied 9 NY3d
870). “[T]he court afforded defendant the opportunity to express his
objections concerning [defense counsel], and the court thereafter
reasonably concluded that defendant’s . . . objections had no merit or
substance” (People v Singletary, 63 AD3d 1654, lv denied 13 NY3d 839
[internal quotation marks omitted]).

     Defendant further contends in his pro se supplemental brief that
he was denied effective assistance of counsel. To the extent that
defendant’s contention is not forfeited by the plea (see People v
Santos, 37 AD3d 1141, lv denied 8 NY3d 950), it involves matters
outside the record on appeal and thus must be raised by way of a
motion pursuant to CPL 440.10 (see People v Cobb, 72 AD3d 1565, 1567,
lv denied 15 NY3d 803; People v Slater, 61 AD3d 1328, 1329-1330, lv
denied 13 NY3d 749; People v Lawrence, 27 AD3d 1120, lv denied 6 NY3d
850).

     Finally, the sentence is not unduly harsh or severe.




Entered:   April 29, 2011                       Patricia L. Morgan
                                                Clerk of the Court